Case 7:19-cv-00184 Document 1-5 Filed on 05/30/19 in TXSD Page 1 of 6




                EXHIBIT 5
        Case 7:19-cv-00184 Document 1-5 Filed on 05/30/19 in TXSD Page 2 of 6
                                                                               Electronically Filed
                                                                               4/17/20195:46 PM
                                                                               Hidalgo County District Clerks
                                                                               Reviewed By: Alexis Bonilla


                                  CAUSE NO.: C-1744-19-A


ELMA IRMA MORENO                                 §    IN THE _ _ JUDICIAL DISTRICT
                                                 §
                                                 §
VS.                                              §    COURT OF
                                                 §
                                                 §
P AG MCALLEN Tl, LLC                             §    HIDALGO COUNTY, TEXAS


                              PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES ELMA IRMA MORENO, hereinafter referred to as Plaintiff, and files this

her Original Petition against P AG MCALLEN T1, LLC, hereinafter referred to as Defendant,

and for cause of action will show the Court the following:

                     DISCOVERY CONTROL PLAN - BY RULE (LEVEL 3)

         1. Plaintiff intends to conduct discovery under Level 3 as provided by Rule 190 of the

Texas Rules of Civil Procedure.

                                      CLAIM FOR RELIEF

         2. Plaintiff is seeking monetary relief from Defendant in an amount that is more than

$200,000.00, but less than $1,000,000.00.

                                            PARTIES

         3. Plaintiff Elma Irma Moreno is an individual who resides in McAllen, Hidalgo County,

Texas.

         4. Defendant P AG McAllen T1, LLC is a limited liability company that owns,    operates~'

and does business as a car dealership by the name of Frank Smith Toyota in Pharr, Hidalgo

County, Texas. Defendant P AG McAllen T1, LLC, may be served with process by serving its

registered agent, C T Corporation System, at 1999 Bryan Street, Suite 900 Dallas, Texas 75201-

3136.            .. 5\~\\~ ~ _
      Case 7:19-cv-00184 Document 1-5 Filed on 05/30/19 in TXSD Page 3 of 6
                                                                                  Electronically Filed
                                                                                  4/17/20195:46 PM
                                                                                  Hidalgo County District Clerks
                                                                                  Reviewed By: Alexis Bonilla
                                            C-1744-19-A

                                 VENUE AND JURISDICTION


       5. The incident described hereinbelow or events giving rise to Plaintiffs claim against

Defendant arose in Pharr, Hidalgo County, Texas. Venue for this cause of action therefore lies

in Hidalgo County, Texas.

       6. The damages that Plaintiff is seeking from Defendant are within the jurisdictional

limits of the Court. This Court therefore has jurisdiction of this cause of action.

                                             FACTS

       7. On April 21, 2018, at approximately 9:10 a.m., Plaintiff was at Defendant's Toyota

Dealership located in Pharr, Hidalgo County, Texas, for business purposes. While she was

inside the dealership, Plaintiff tripped, fell to the floor, and suffered injuries and damages.

Defendant had positioned electrical cords on the floor in a high traffic area, walkway, and / or

hallway in the dealership. Defendant failed to cover the electrical cords with tape, place

warning cones on the cords, place a rubber or plastic cover on the cords, and unplug and

remove the cords from the floor to prevent the cords from posing a tripping hazard to

customers on the dealership premises. The exposed electrical cords on the floor caused Plaintiff

to trip, fall to the floor, and suffer injuries and damages. Defendant created the dangerous

condition on the dealership premises that caused Plaintiff to trip and fall (placing the exposed

cords on the floor), knowledge of the dangerous condition is therefore imputed on Defendant

under Texas Premises Liability Law. After Plaintiff tripped and fell, Defendant placed a large

advertising sign in front of the exposed' chords that were on the floor to prevent othei'

customers from tripping on the chords and falling.

       Plaintiff suffered a low back injury as a result of tripping and falling at the dealership.

Plaintiff underwent a laminectomy, discectomy, and fusion to her lumbar spine. The injury to

Plaintiff's low back and the surgical procedure caused Plaintiff to suffer a great deal of pain.

                                                 2
      Case 7:19-cv-00184 Document 1-5 Filed on 05/30/19 in TXSD Page 4 of 6
                                                                                  Electronically Filed
                                                                                 4/17/20195:46 PM
                                                                                  Hidalgo County District Clerks
                                                                                  Reviewed By: Alexis Bonilla
                                            C-1744-19-A

Plaintiff's doctors prescribed morphine to Plaintiff for the pain. As a result of Plaintiff taking

the morphine, she suffered injury and/ or damage to several of her teeth. Plaintiff was forced

to undergo crown procedures to several of her teeth, and is need of several more crown

procedures.

                             CAUSE OF ACTION BASED ON
                  PREMISES LIABILITY LAW AND PROXIMATE CAUSE

       8. At all time that is material to the incident described hereinabove and this case,

Defendant was negligent under premises liability law in that:

          A. Plaintiff was a business invitee,

          B. Defendant owned, possessed, and / or controlled the premises where the incident
             described hereinabove occurred,

           C. A condition on the premises, the exposed electrical cords on the floor, as
               described in the preceding paragraph, posed an umeasonable risk of harm,

          D. Defendant knew or reasonably should have known of the danger posed by the
               condition, and

           E. Defendant breached its duty of ordinary care by failing to adequately warn
               Plaintiff of the condition and failing to make the condition reasonably safe.

This negligence by Defendant was the sole proximate cause or a proximate cause of the

incident described hereinabove and the injuries and damages suffered by Plaintiff, as set out

hereinbelow.

                                           DAMAGES

       9. As a proximate cause of the negligence of Defendant in causing the incident described

hereinabove, Plaintiff suffered injuries, suffered physical pain and mental anguish in the past,

will suffer physical pain and mental anguish in the future, suffered physical impairment in the

past, will suffer physical impairment in the future, suffered physical disfigurement in the past,

will suffer physical disfigurement in the future, incurred medical expenses in the past, and will




                                                 3
 I ..
             Case 7:19-cv-00184 Document 1-5 Filed on 05/30/19 in TXSD Page 5 of 6
                                                                                         Electronically Filed
                                                                                         4/17/20195:46 PM

I                                                      C-1744-19-A
                                                                                         Hidalgo County District Clerks
                                                                                         Reviewed By: Alexis Bonilla
I
I       incur medical expenses in the future. Plaintiff is seeking monetary relief from Defendant in an


II      amount that is more $200,000.00, but less than $1,000,000.00, as compensation for her damages.

                                              VICARIOUS LIABILITY
It
I:             10. At all time that is material to the incident described hereinabove and this case,

        Defendant's employees and/ or agents acted within the course, scope, and authority of their

        employment and / or agency relationship with Defendant. Defendant should therefore be held

        vicariously liable to Plaintiff for all of Plaintiff's damages alleged herein.

                              PREJUDGMENT AND POSTIUDGMENT INTEREST

               11. Plaintiff further sues Defendant herein for prejudgment interest at the maximum

        rate allowed by law on those damages where such interest may be assessed and for

        postjudgment interest at the maximum rate allowed by law on all of Plaintiff's damages from

        the date of judgment until the judgment is paid in full.


                                      REQUEST FOR JURy AND JURy FEE

               12. Plaintiff requests that the above-styled and numbered cause be tried to a jury and

        represents to the Court that the proper jury fee has been paid to the Clerk of this Court with

        the filing of Plaintiff's Original Petition.

               WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon final hearing, she

        have judgment against Defendant for all of her damages hereinabove alleged, for prejudgment

        and postjudgment interest, and for any and all other relief, both general and special, in law

        and in equity, and for all costs of Court in her behalf expended.




                                                           4
Case 7:19-cv-00184 Document 1-5 Filed on 05/30/19 in TXSD Page 6 of 6
                                                             Electronicaliy Filed
                                                             4/17/2019 5:46 PM
                                                             Hidalgo County District Clerks
                              C-1744-19-A                    Reviewed By: Alexis Bonilla


                                  Respectfully Submitted,

                                  THE CISNEROS LAW FIRM, L.L.P.
                                  312 Lindberg
                                  McAllen, Texas 78501
                                  Telephone No. (956) 682-1883
                                  Fax No. (956) 682-0132
                                  Email: email@cisneroslawfirm.com


                               ~~~.
                                   MICHAELfC ~ROS ~
                                  State Bar No. 00793509
                                  ARTURO CISNEROS
                                  State Bar No. 00789224
                                  Attorneys for Plaintiff




                                  5
